 


110 HCON 144 IH: Supporting the goals and ideals of National Women’s Health Week, and for other purposes.
U.S. House of Representatives
2007-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. CON. RES. 144 
IN THE HOUSE OF REPRESENTATIVES 
 
May 8, 2007 
Mr. Hinchey (for himself, Mrs. Capps, and Mrs. Bono) submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce 
 
CONCURRENT RESOLUTION 
Supporting the goals and ideals of National Women’s Health Week, and for other purposes. 
 
 
Whereas women of all backgrounds have the power to greatly reduce their risk of common diseases through preventive measures such as a healthy lifestyle and frequent medical screenings; 
Whereas significant disparities exist in the prevalence of disease among women of different backgrounds, including women with disabilities, African American women, Asian/Pacific Islander women, Latinas, and American Indian/Alaska Native women; 
Whereas healthy habits should begin at a young age; preventive care saves Federal dollars designated for health care; and it is important to educate women and girls about the significance of awareness of key female health issues; 
Whereas it is recognized that the offices of women’s health within the Department of Health and Human Services, the Food and Drug Administration, the Centers for Disease Control and Prevention, the Health Resources and Services Administration, the National Institutes of Health, and the Agency for Healthcare Research and Quality provide critical services in supporting women’s health research, education, and other necessary services that benefit women of any age, race, or ethnicity; 
Whereas National Women’s Health Week begins on Mother’s Day annually and celebrates the efforts of national and community organizations working with partners and volunteers to improve awareness of key women’s health issues; and 
Whereas in 2007, the week of May 13 through May 19, is dedicated as National Women’s Health Week: Now, therefore, be it 
 
That Congress— 
(1)recognizes the importance of preventing diseases that commonly affect women; 
(2)supports the goals and ideals of National Women’s Health Week; 
(3)calls on the people of the United States to use National Women’s Health Week as an opportunity to learn about health issues that face women; 
(4)calls on the women of the United States to observe National Women’s Check-Up Day by receiving preventive screenings from their health care providers; and 
(5)recognizes the importance of federally funded programs that provide research and collect data on common diseases in women. 
 
